Citation Nr: 1704801	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-43 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to August 25, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. Y., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1973.  He was awarded, in part, the Combat Infantryman's Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO) and was subsequently transferred to the Portland, Oregon, RO.

In November 2013, the Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the Veteran's electronic record.
 
This matter was before the Board in May 2014 and December 2014 and, most recently, in July 2015.  In July 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for a second referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).  The Director of Compensation Service provided a second opinion in October 2015.  (Parenthetically, the Board notes that the Director's first opinion in the appeal was issued in April 2015). 

In May 2016, the Board requested a medical opinion from the Veterans Health Administration (VHA) on the Veteran's employability for the period prior to August 25, 2008.  This opinion was provided in August 2016.  The Veteran and his representative were provided a copy of the VHA opinion and 60 days to submit additional evidence or argument; however, neither responded.  Thus, the matter has returned to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  (i) PTSD (rated as 50 percent disabling, prior to August 25, 2008); (ii) tinnitus (rated as 10 percent disabling, effective December 27, 2004); (iii) bilateral hearing loss (rated as noncompensably disabling, effective December 27, 2004); (iv) and, hemorrhoids (rated as noncompensably disabling, effective December 27, 2004).  The Veteran's combined rating for his service-connected disabilities prior to August 25, 2008 was 60 percent.

2.  The Veteran earned his General Education Degree (GED); last worked in 2002; and his work experience primarily involved factory and security work; his service-connected PTSD is reasonably shown to be of such nature and severity as to have precluded his participation in any regular substantially gainful employment consistent with his education and occupational experience prior to August 25, 2008.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU prior to August 25, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination as to this issue decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks a TDIU rating for the period prior to August 25, 2008.  After a brief discussion of the laws and regulations governing TDIU claims, the Board will address the merits of the claim. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Board notes that the Veteran has been awarded a 100 percent schedular evaluation for PTSD for the period from August 25, 2008; thus, that period will not be addressed herein. 

In this case, the Veteran has asserted that he has been unable to obtain and maintain substantially gainful employment primarily for the period prior to August 25, 2008 due to his service-connected PTSD symptoms, notably anger issues and problems with authority.  (See November 2013 Hearing Transcript and December 2004 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability).  

The Veteran's service-connected disabilities include:  (i) PTSD (rated as 50 percent disabling, prior to August 25, 2008); (ii) tinnitus (rated as 10 percent disabling, effective December 27, 2004); (iii) bilateral hearing loss (rated as noncompensably disabling, effective December 27, 2004); (iv) and, hemorrhoids (rated as noncompensably disabling, effective December 27, 2004).  His combined disability rating was 60 percent for the prescribed period on appeal.  Thus, while the Veteran had at least one (1) disability rated as 40 percent disabling or more (i.e., PTSD rated as 50 percent disabling), the Veteran's combined disability rating did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU for the period prior to August 25, 2008 and, thus, his claim must be considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  Under 38 C.F.R. § 4.16 (b), all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability should be referred to the Director of Compensation Service.  Accordingly, in May 2014 and December 2014, as well as in July 2015, the Board remanded the issue for referral to the Director of Compensation Service for a determination as to whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director of Compensation Service provided opinions in April 2015 and October 2015. 

In April 2015, the Director of Compensation Service opined that "the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainfully occupation, due to his service-connection disabilities, prior to August 25, 2008."  (See Director of Compensation's April 2015 opinion).  In its July 2015 remand directives, the Board found the Director's April 2015 opinion to have been inadequate for two (2) reasons.  First, the Board found the Director's opinion to have been incomplete because it did not consider all the Veteran's service-connected disabilities.  In this regard, while the Director's April 2015 determination addressed the Veteran's service-connected PTSD and hearing loss on his ability to secure and maintain employment for the period prior to August 25, 2008, the service-connected tinnitus and hemorrhoids were absent from his consideration.  Second, the Board found the Director's April 2015 determination to have lacked adequate rationale as to why the Veteran's service-connected disabilities, prior to August 25, 2008, did not contribute to his inability to secure and follow a substantially gainful occupation.  Thus, the Board remanded for a second opinion from the Director of Compensation Service, notably one that addressed all of the Veteran's service-connected disabilities and their effect, if any, on his ability to obtain substantially gainful employment for the period prior to August 25, 2008, and was accompanied with adequate rationale.  

The Director of Compensation provided a second opinion in October 2015.  The Director concluded that "The record presents no evidence that the Veteran[sic] service connected PTSD, bilateral hearing loss, tinnitus and hemorrhoids prevented the Veteran from securing and following gainful employment, prior to August 25, 2008."  The Director noted that on his VA Form 21-8940, the Veteran had listed his service-connected PTSD and hearing loss as conditions that had precluded employment; that his last full-time employment was in February 2002; that he had stopped working due to a non-service connected condition; that he did not leave full-time employment due to his service-connected disabilities, and was not in receipt of disability benefits.  The Director noted that the Veteran had completed two years of high school, and that he had not obtained any additional education or training.

In his October 2015 determination, the Director indicated that VA examinations of the Veteran, performed in June 2005, revealed that he had been diagnosed with tinnitus and that he experienced flare-ups of his hemorrhoids once a month.  A February 2007 VA audiology examination revealed, according to the Director, no change in pure-tone hearing status since a June 2005 VA audiological examination.  Finally, the Director observed that mental health records covering the period from September 2007 to June 2008, including examinations and follow-ups, revealed no medical opinion on unemployability, and that a December 2008 medical opinion, which was supportive of the claim, was based on the Veteran's statements and, thus, of no probative value.  (See Director of Compensation's October 2015 opinion).  

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling v. Principi, 15 Vet.App. 1, 10 (2001), the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).

Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321 (b)(1)] on appeal").

In May 2016, the Board requested a medical opinion from the Veterans Health Administration (VHA) on the Veteran's employability for the period prior to August 25, 2008.  The Board specifically requested that the consulting expert review the record and provide an opinion to determine functional effects of his service-connected disabilities, either individually or taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake prior to August 25, 2008 (that is, from December 2004 to August 24, 2008).  The specialist was also asked to discuss the severity of the Veteran's PTSD symptoms to include his Global Assessment of Functioning (GAF) scores for the prescribed period on appeal.  However, the Board informed the expert that all service-connected disabilities should be considered and a rationale/discussion regarding the conclusion reached be included.  

A VA psychiatrist provided the requested opinion in August 2016.  After a review of the record, to include the Director's April 2015 opinion, the VA psychiatrist concluded that for the period prior to August 25, 2008, the Veteran's PTSD could have been characterized as moderate and that his GAF scores were consistently slightly above 50, which was indicative of serious impairment.  (Parenthetically, the Board notes that the newer American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 (2016) has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since the relevant evidence was obtained during the time period that the DSM-IV was in effect, which DSM included reference to GAF scores, the Board will still consider this information as relevant to this appeal.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242(1995)).  

The VA psychiatrist maintained that a review of examinations associated with the Veteran's individual service-connected disabilities, as well as those in which the Veteran's employment was discussed, contained no mention or indication that his tinnitus, hearing loss or hemorrhoids had any significant impact on his ability to obtain or maintain an occupation.  

Regarding the effect that PTSD had on one's ability to obtain or maintain employment, the VA psychiatrist related that while it could cause poor socialization which, in turn, could affect work, it did not necessarily render the person unable to maintain employment.  The VA psychiatrist noted that the Veteran had retired from employment in 2002 secondary to a right elbow injury, that he had obtained a GED degree, and, according to his records, he had, at times, power struggles with his superiors and conflicts with other employees.  The VA psychiatrist opined that even if the Veteran's problems with others, to include his superiors, had stemmed from his PTSD, experience with social workers and vocational rehabilitation case managers would dictate that work accommodations would be attempted, such as placing the Veteran in a position with limited personal interaction.  Thus, the VA psychiatrist concluded that the Veteran's PTSD symptoms could have been accommodated and, if he was unable to work, the primary reason would not have been because of his PTSD.  The VA psychiatrist further concluded that the record did not disclose any instances where power struggles and conflicts with others, whether related to his PTSD or not, had resulted in him being terminated from employment.  Finally, the VA psychiatrist maintained that there had not been any indications in the record that the Veteran would be unable to obtain nor maintain an occupation at a level below that which could be reasonably expected given his education (i.e., repeating the ninth grade several times prior to obtaining his GED).

Evidence in support of the claim includes the Veteran's statements and opinions from several VA and private clinicians, as well as previous employers.  The Veteran has maintained, in written statements and in testimony before the undersigned, that he is unable to maintain substantially gainful employment for the period prior to August 25, 2008 because of his PTSD symptoms, notably problems with anger with his superiors and co-workers.  These contentions are supported by letters and memorandums from previous employers, such as Freightliner, PCC Structural and Betterbilt, to the Veteran.  Collectively these reports and letters show that the Veteran experienced conflict with his coworkers due, in part, to poor anger management.  (See Freightliner's March 1991 letter to the Veteran, January and May 1999 Resolution Plan and letter from PCC Structural to the Veteran, respectively; and Betterbilt's February 2002 Employee Conference Form).

The Veteran's VA Form 21-8940, along with other evidence of record, also reflects that he had last worked for a glass company until 2002, at which he time he sustained a work-related injury to his right elbow.  Prior to that time, he held factory and security employment, to include working for one company for the period from 1977 to 1993, at which time he took an early union machinist retirement due to many workers compensation injuries and psychiatric issues (italics added for emphasis).  (See VA Form 21-8940, received by VA in December 2004; June 2005 VA psychiatric examination report; and July 2007 VA treatment report).  

Evidence in support of the Veteran's contention that his PTSD's symptoms have rendered him unable to obtain substantially gainful employment include September and October 2008 reports, prepared by K. D., clinical psychologist with the Portland, Oregon Veterans Center.  In these reports, Dr. K. D. collectively opined that the Veteran's PTSD symptoms included, but were not limited to, daily nightmares; irritability; extreme distrust of others; hypervigilance; emotional numbing; difficulty concentrating; and anxiety.  Dr .K. D. noted that the Veteran would barricade himself into his home for days secondary to extreme fear and panic and that he was in almost constant contact with his spouse in order to maintain an acceptable level of anxiety and to minimize altercations with others.  The Veteran had no independent friendships.  Dr. K. D. noted that the Veteran had a history of outbursts and altercations with co-workers that had caused him to lose previous employments.  Dr.. K. D. concluded that because of the Veteran's inability to cope with new or unpredictable circumstances, his return to the workplace was virtually impossible.  Thus, Dr. K. D. maintained that it was unlikely that the Veteran was capable of working at that time or in the future.  (See September and October 2008 reports, prepared by K. D., Clinical Psychologist of the Portland Veterans Center). 

Dr. K. D.'s conclusions were echoed on a November 2008 report, prepared by T. A. McD., Counselor.  After a review of the record, as well as a mental status evaluation of the Veteran, T. A. McD. maintained that the Veteran's psychosis and paranoia combined with traumatic stress had caused a severe disability.  She noted that the Veteran had little social support and isolated at home.  T. A. McD. concluded that the Veteran did not have the capability to be gainfully employed due to multiple and compounding psychological and physiological symptoms.  She maintained that his status and quality of life was unstable with severe disability, and that his ability to seek and maintain employment was not feasible or advisable under his condition.  (See November 2008 opinion, prepared by T. A. McD.) 

Upon review of the record, to include reports contemporaneous to the time period on appeal, the Board finds that the most probative evidence of record reflects that, prior to August 25, 2008, the Veteran was unemployable due to his service-connected PTSD, notability his problems with anger and authority.  The Veteran's educational and occupational history reflect that he is high-school educated and is limited to manual labor in regard to his vocational training.  Significantly, his prior work experience involved manual labor, and not sedentary work.  The foregoing evidence suggests that the Veteran's service-connected PTSD, when viewed in light of his educational background and work history, precluded him from obtaining and maintaining substantially gainful employment for the period on appeal.  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to maintain substantially gainful employment due to his service-connected PTSD prior to August 25, 2008.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU for the period prior to August 25, 2008, is warranted.


ORDER

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is granted for the period prior to August 25, 2008, subject to the regulations governing the payment of monetary awards.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


